DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s amendments and Arguments filed on 05/06/2022.
Claim 1 has been amended.
Claims 30-37 have been added.
Claims 14-29 have been cancelled.
Claims 1-13 and 30-37 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation specific activity of about 350 mCi64Cu/μg Cu up to about 3800 mCi64Cu/μg Cu, and the claim 6 also recites 140 mCi64Cu/μg Cu up to about 3800 mCi64Cu/μg Cu which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carolyn Anderson et al. (Methods in Enzymology, 386, 237-261, 2004).
Anderson discloses a review of copper radio-nuclide production and copper radiopharmaceutical development for PET imaging and targeted radiotherapy (abstract). Anderson discloses that copper-64 can be effectively produced by both reactor-based and accelerator-based methods. For producing high-specific activity 64Cu, fast neutrons are used to bombard the target in a (n, p) reaction. In one embodiment, discloses that cyclotron production of 64Cu has the advantage of being very economical and allows for production of very large amount >3 Ci of reasonably high-specific activity material 860 Ci/mmol (page 240).  Thus, the forgoing teachings as clearly anticipating the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over by Carolyn Anderson et al. (Methods in Enzymology, 386, 237-261, 2004) in view of Gaehle Gregory et al. (Washington University in St. Louis Oct 22, 2019).
Anderson discloses a review of copper radio-nuclide production and copper radiopharmaceutical development for PET imaging and targeted radiotherapy (abstract). Anderson discloses that copper-64 can be effectively produced by both reactor-based and accelerator-based methods. For producing high-specific activity 64Cu, fast neutrons are used to bombard the target in a (n, p) reaction. In one embodiment, discloses that cyclotron production of 64Cu has the advantage of being very economical and allows for production of very large amount >3 Ci of reasonably high-specific activity material 860 Ci/mmol (page 240).  Anderson discloses that longer-lived copper radionuclides, such as 64Cu and 67Cu have been utilized for development of copper-labeled biologic molecules, for tumor targeting using monoclonal antibodies, peptides, biomolecules. The radiometal is connected to these targeting molecules via a bifunctional chelator (BFC)(DOTA), which consists of a chelator to complex the radiometal and a functional group for attachment to the targeting molecule (page 245 and Fig 3-5). Additional disclosure includes that utilizing the cyclotron conditions described earlier, the yields of 64Cu are dependent on the amount of 64Ni on the target and the length of the bombardment.. The specific activity of the 64Cu ranges from 47.4 to 474 GBq/μmol (1280 to 12,800 mCi/μmol). 
Anderson fails to disclose composition comprising from about 5 Ci to about 15 Ci of copper-64.
Gregory discloses an efficient high yielding Cu-64 manufacturing process to produce Cu-64 in high yields of > 7.5 Ci reliably with the specific activity expected to routinely exceed 300 mCi/μg (abstract).
 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). (See MPEP 2144.) In the instant case the prior art already suggests scaling up the production of 64Cu to greater than 3 Ci. Thus the scaling up of such a process and the resulting large quantities of product produced by such a scale up still appears to be obvious in view of the prior art of record. 
It would have been prima facie obvious to scale up the production of copper 64 and generate a composition comprising high specific activity by routine experimentation. There appears to be no criticality in obtaining high specific activity of 64-Cu, since the prior art recognizes and obtains the desired quantities or amounts and radioactivity. One having ordinary skill in the art would have been motivated to do this because the reference demonstrates how to obtain sufficient quantities of radionuclides by irradiating for a period of time with sufficient beam energy.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618